Citation Nr: 1621109	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Office of the Commissioner of Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.G.




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned during a Board hearing held in March 2016.  A copy of the hearing transcript (Transcript) has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral eye disorder was denied in an August 2011 rating decision.  The Veteran did not appeal this decision, nor did he submit new and material evidence within a year of the decision, and the decision became final.

2.  Since this final denial, the Veteran has submitted evidence which raises a reasonable possibility of substantiating his claim for entitlement to service connection for a bilateral eye disorder.  

3.  The preponderance of the evidence indicates that the Veteran's bilateral eye disorder was incurred during his period of active service.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision denying the claim for service connection for a bilateral eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 2011 decision with regard to entitlement to service connection for a bilateral eye disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A bilateral eye disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this case, the Veteran asserts that he injured his eyes while preparing C-rations during his period of active service, and that he experienced temporary blindness at that time as a result of the incident.  He testified that cans of food were placed in a large barrel with water, and that a heating unit was located in the center.  Per the Veteran, when he went to light the heating element, it blew up in his face.  He indicated that it burned off his eyelashes and his hair, and that he was completely blind immediately following the incident.  While his eyesight returned, he has experienced eye discomfort since that time.  See Transcript, p, 3.

In a rating decision from March 1997, the AOJ originally denied the Veteran's claim for entitlement to service connection because there was no indication of an in-service accident (service treatment records were presumably lost in a fire in 1973 and are unavailable for review), and because the Veteran lacked a diagnosis for a chronic eye disorder apart from bilateral cataracts and acute treatment for a work-related injury in which a particle entered the Veteran's right eye.  The Veteran's new and material evidence claim was denied in August 2011.  The Veteran did not file a timely appeal for this issue in either instance, or submit new and material evidence within a year following this rating decision, thus the decisions became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100. 

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

As noted, the original March 1997 rating decision denied the Veteran's claim, in part, due to the lack of a current diagnosis for an eye disorder aside from acute treatment for a work-related injury in 1956.  Since that time, private medical records have been associated with the VA claims file indicating a current diagnosis of bilateral impairment of the visual field with associated discomfort.  

As such, evidence now of record clearly identifies a current bilateral eye diagnosis.  New and material evidence has thus been received sufficient to reopen the Veteran's claim.  The issue of entitlement to service connection for a bilateral eye disorder is addressed in the following section.  

Service Connection

As to the Veteran's now-reopened service connection claim, the U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).
As noted above, the Veteran carries a current diagnosis of a bilateral impairment of the visual field with associated discomfort, satisfying the first element of Hickson.  

Turning to the question of in-service disease or injury, the Board again notes that the Veteran's service treatment records are unavailable for review.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Post-service, the Veteran testified that he was a cook for an artillery unit, and that the incident noted in the preceding section took place during such service.  The Board notes that the Veteran's DD-214 confirms his military occupational specialty (MOS) of cannoneer (artilleryman).  As such, the Veteran's statements appear to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a). 

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as eye pain, blurred vision, and blindness, as well as the details of the exploding heating element.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as the Veteran's MOS is commensurate with his claim, and current medical reports substantiate the Veteran's ocular complaints.  The lay statements of record have therefore been afforded significant probative value due to their competency and credibility in the context of this appeal.  

While VA could undertake additional development to clarify the etiology of the Veteran's bilateral eye disorder, based on the Veteran's competent and credible testimony, an MOS which serves to corroborate that evidence, and current medical evidence indicating a current diagnosis, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that grant of service connection for a bilateral eye disorder is warranted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 







ORDER

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral eye disorder; the claim is reopened.

Entitlement to service connection for a bilateral eye disorder is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


